DETAILED ACTION
The reply filed on February 25 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the response clearly provided arguments with respect to the rejections under 112 and the rejection of claims 45-54 under 35 USC 103 over Jenkins et al. in view of Straub et al.  
The response fails to provide arguments with respect to 1) the rejection of claims 45-59 under 35 USC 103 over Jenkins et al. in view of Straub et al. and in further view of Iancono, 2) the rejection of claims 45-59 under 35 USC 103 over Scherzer et al. in view of Straub et al. and Holm et al., 3) the rejection of claims 45-52 and 54-59 on the ground of nonstatutory double patenting over US Patent No. 90044391, 4) the rejection of claims 45-59 on the ground of nonstatutory double patenting over US Patent No. 9044391 and 5) the rejection of claims 45-59 on the ground of nonstatutory double patenting over US Patent No. 10231955. See 37 CFR 1.111. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616